t c memo united_states tax_court american underwriters inc petitioner v commissioner of internal revenue respondent docket no filed date p and k are related corporations that bought and sold securities for their own accounts p and k invested primarily in an innovative and risky type of option and p and k guaranteed each other's investment in the options p transferred money to k or to brokerage firms on k's behalf p recorded these transfers as loans on date stock prices dropped percent and p and k suffered extraordinary losses on that day for its taxable_year p deducted dollar_figure million of the advances to k as a bad_debt held the advances were debt held further the dollar_figure million debt became worthless in the year of the deduction held further p is not liable for the additions to tax determined by r alfred roven an officer and joy martin specially recognized for petitioner rebecca t hill and bryce a kranzthor for respondent memorandum findings_of_fact and opinion laro judge american underwriters inc petitioned the court to redetermine respondent's determination with respect to its and taxable years for petitioner's taxable_year ended date respondent determined a dollar_figure deficiency and a dollar_figure addition thereto under sec_6653 respondent also determined that the time-sensitive provision of sec_6653 applied to the entire deficiency for petitioner's taxable_year ended date petitioner's taxable_year respondent determined a dollar_figure deficiency and a dollar_figure addition thereto under sec_6653 following concessions we must decide whether certain advances were debt we hold they were whether any of these advances were worthless as of date we hold they were to the extent described herein whether petitioner is liable for the additions to tax determined by respondent we hold it is not unless otherwise indicated section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner's principal_place_of_business was in san anselmo california when it petitioned the court petitioner was organized by alfred roven mr roven on date primarily to transact business in the securities market buying and selling securities bonds and derivatives among other things mr roven is petitioner's sole shareholder as well as its president and one of its two directors joy martin ms martin is petitioner's other director and she is its secretary and bookkeeper mr roven organized kenilworth corp kenilworth on date to trade securities and to provide consulting services on the trading of securities mr roven own sec_40 percent of kenilworth's stock and its remaining stock is equally owned by two of his children kenilworth's taxable_year ends on may and it began filing a consolidated_income_tax_return with a lone subsidiary effective with its taxable_year ended date kenilworth's taxable_year kenilworth had dollar_figure of capital stock outstanding at the beginning and end of its taxable_year during all years relevant herein petitioner and kenilworth invested primarily in limited price options lpo's sold by bear stearns co inc bear stearns and prudential bache co prudential bache an lpo is an extremely high risk sophisticated financial_instrument designed for aggressive hedge funds risk arbitageurs and professional traders in general a purchaser of an lpo pays percent of the market_value of a package of securities in return for the right to buy those securities at a set price during a set period of time once purchased an lpo may be traded only with the brokerage firm from which it was purchased an lpo is like a conventional option in that it creates leverage to enhance the purchaser's potential gain in a strong market however the premium paid for an lpo is generally lower than the premium paid for a comparable conventional option because the terms of the lpo provide that it will automatically expire without value whenever the market_value of the related securities falls below a set dollar amount expiration price to minimize the risk of loss in a declining market a purchaser of an lpo may execute an addendum to an lpo kenilworth acquired more than percent of the stock of this subsidiary during kenilworth's taxable_year unless otherwise indicated our references to kenilworth are without regard to its subsidiary contract under which the seller brokerage firm will repurchase the lpo and issue a new one for an additional cost whenever the value of the related securities equals the expiration price bear stearns acquired the underlying securities for the lpo's that it sold to petitioner or kenilworth when bear stearns sold an lpo to petitioner or kenilworth bear stearns charged the purchaser a purchase commission that was based on the gross cost of the underlying securities when the purchaser exercised or otherwise_disposed_of the lpo bear stearns charged the purchaser a selling commission based on the gross_proceeds of the securities prudential bache followed a similar overall procedure with respect to the lpo's that it sold to petitioner or kenilworth pursuant to the terms of the lpo's purchased by petitioner or kenilworth the expiration price was set at an amount that reflected a percent decline in the value of the related securities under the terms of the addendums that petitioner or kenilworth entered into with the seller brokerage firm the seller would repurchase an lpo every time that the market_value of the related securities equaled the expiration price and simultaneously issue a new lpo for the same securities the payment of which was due on the day of issuance the repurchase price of an lpo equaled the amount by which the proceeds received from selling the underlying securities usually the market price less commissions and other costs exceeded the exercise price for that day if the purchaser failed to transfer the requisite funds to the seller within the required period of time the lpo would cancel and the seller would retain all of the funds that the purchaser had previously paid to purchase it mr roven directed the trading activities of petitioner kenilworth and certain other related entities that are not directly relevant to our decision herein mr roven caused petitioner or sometimes one of the other related entities to buy the positions in his recommended securities including lpo's and he divided the interests in these positions among the entities in a preset manner all purchases of lpo's with the funds of petitioner were contemporaneously recorded as loans to kenilworth and the other related entities to the extent that each entity including kenilworth benefited therefrom none of these loans hereinafter referred to as advances were evidenced by a written_agreement eg a note because mr roven did not believe that he needed to prepare one given the fact that he controlled all of the entities and they were commonly owned for the same reason none of the advances were directly secured and none of the entities paid interest on any of the advances petitioner and kenilworth considered the advances to be debt that was payable on demand without a set maturity_date and they intended at the time of each advance that it would be repaid shortly after it was made prior to date kenilworth regularly repaid each advance shortly after it received the advance on date the dow jones industrial average fell percent hereinafter this fall is referred to as the crash which was the worst decline since world war i and greater from a numerical standpoint than the dollar_figure percent drop on date some stocks dropped percent on that day and petitioner and kenilworth' sec_3 percent trigger for repurchase of the lpo's was hit times resulting in extraordinary losses to them kenilworth lost at least dollar_figure million on the day of the crash mainly with respect to its lpo's before the crash petitioner and kenilworth had entered into cross-collateral and guarantee agreements with bear stearns and prudential bache under which every lpo owned by petitioner was collateralized by an lpo owned by kenilworth and vice versa and petitioner was liable for any charges incurred by kenilworth on its purchase of an lpo and vice versa mr roven approved all of these agreements petitioner and kenilworth were both financially healthy and profitable when they signed these agreements and they entered into these agreements with a proper and valid business_purpose both providing consideration for the agreements and receiving value therefrom petitioner's primary business_purpose was to increase its profits and net_worth and petitioner realized this purpose until the crash the crash caused the leverage which had allowed petitioner and kenilworth to grow extraordinarily during and to backfire and generate extraordinary losses to the two entities in addition to the advances mentioned above petitioner transferred money to kenilworth or to other parties eg bear stearns and prudential bache on kenilworth's behalf petitioner treated these transfers similarly to the advances above these transfers were contemporaneously recorded in petitioner's books as loans and petitioner intended at the time of each transfer that the transfers would be repaid by kenilworth both petitioner and kenilworth treated these transfers as demand loans and kenilworth regularly repaid all of these transfers within days of the transfer prior to the crash petitioner received timely repayment of all of its debts that were due from kenilworth hereinafter we collectively refer to the transfers and advances as advances kenilworth owed petitioner over dollar_figure million in advances as of the last day of kenilworth's taxable_year petitioner had advanced kenilworth approximately dollar_figure million of this sum to support the cross-collateral and guarantee agreements petitioner's board_of directors board following its evaluation of the receivable from kenilworth in consultation with advisers including petitioner's independent accountant c p a a certified_public_accountant who was extremely familiar with the business and operation of petitioner of kenilworth and of the other related entities unanimously agreed at a duly held board meeting to forgive dollar_figure million of the advances to kenilworth the c p a had discussed with the board whether all of the advances to kenilworth were worthless and he had queried whether petitioner could forgive the entire amount as a bad_debt the board concluded conservatively that the uncollectible advances totaled dollar_figure million the board believed that kenilworth could not repay this amount because it had a negative net_worth as of date and bear stearns had canceled most if not all of kenilworth's lpo's on date the board also considered the composition of kenilworth's assets as well as certain claims that it could make in regard to its trading activities and the likelihood of success with respect thereto petitioner's minutes for this meeting state as follows during the fiscal_year ended date through the normal course of its business activities american underwriters inc has loaned the sum of dollar_figure eighteen million ninety six thousand and one hundred dollars to kenilworth corporation inc as a result of the sharp downturn in the equities market during the month of october kenilworth corporation inc incurred extreme financial losses that strained its liquidity to the point of questioning its ability to continue its business operations as a viable going concern in consideration of the above circumstances american underwriters inc and kenilworth corporation inc formally agree to a partial relief of the debt obligation owed by kenilworth corporation inc to american underwriters inc for the amount of dollar_figure five million dollars before the board forgave the dollar_figure million amount but after the crash petitioner had made a formal demand upon kenilworth to repay all moneys that it owed petitioner including the advances kenilworth was unable to honor this demand before the crash kenilworth had honored all of its obligations to petitioner and petitioner had always transferred money to or for the benefit of kenilworth with the belief that it would repay petitioner in full following the crash kenilworth's primary asset was a piece of real_estate petitioner continued to transfer money to kenilworth for its trading operation and kenilworth continued to make timely payments on a debt that encumbered the real_estate on date kenilworth sold the real_estate for dollar_figure and it paid petitioner the largest portion of the sales proceeds the amount_paid did not reduce the amount considered owed below dollar_figure million for its through taxable years kenilworth reported pre-nol and pre-special deduction taxable_income loss on its federal_income_tax returns equal to dollar_figure dollar_figure dollar_figure and dollar_figure respectively it reported the following gross_receipts and cost_of_goods_sold taxable_year gross_receipts cost of goods dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number it reported the following unappropriated retained earnings at the beginning and end of each taxable_year taxable_year beginning of year end of year dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number petitioner reported negative taxable_income on each of its through federal_income_tax returns petitioner also reported the following gross_receipts and cost_of_goods_sold taxable_year gross_receipts cost of goods dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number on date petitioner and the related entities signed a settlement agreement with bear stearns in which the parties agreed to resolve all of their differences by kenilworth's paying bear stearns a dollar_figure million debt owed to bear stearns pursuant to this settlement agreement all of the other claimants paid or received nothing on date kenilworth filed a claim for arbitration against prudential bache with the new york stock exchange inc in which it alleged that prudential bache owed it over dollar_figure million as a result of transactions occurring in date petitioner and the other related entities later joined the claim on the side of kenilworth and prudential bache filed a counterclaim against petitioner and the other related entities praying for the sum of dollar_figure on date the claim and counterclaim were denied in their entirety and each side bore its own costs and attorney's_fees petitioner's and federal_income_tax returns were prepared by the c p a in connection therewith ms martin gave the c p a the books_and_records of petitioner kenilworth and the other related entities petitioner's return reported a deduction for a dollar_figure million bad_debt respondent disallowed this deduction stating in the notice_of_deficiency that it has been determined that a dollar_figure bad_debt_loss claimed in the tax_year ended date is not deductible because it does not qualify under sec_162 or sec_165 of the internal_revenue_code opinion the primary issue before the court is whether petitioner may deduct dollar_figure million of the advances that it claims were loans to kenilworth and that it claims were worthless at the end of its taxable_year respondent determined that petitioner could not deduct any of this amount as either an ordinary and necessary business_expense under sec_162 or a loss under ms martin reconciled each broker and bank statement at the end of each business_day and she met with mr roven daily to assure the accuracy of her reconciliations and the other business records at these meetings ms martin and mr roven also discussed that day's transactions and he directed her to make an intercompany transfer of funds to the entities that needed cash sec_165 respondent's counsel during her opening statement at trial conceded that a loss occurred but she disputed the amount of the loss that the advances were loans as opposed to contributions to kenilworth's capital and that kenilworth intended to repay the advances to the extent they were loans on brief respondent primarily argues that the advances were not loans because they bear none of the formal indicia of debt according to respondent petitioner and kenilworth classified the advances as loans when they prepared their income_tax returns because they wanted to transfer losses between themselves if the advances were loans respondent alternatively argues the loans were not worthless because kenilworth was solvent at the time of forgiveness debt or contribution_to_capital a taxpayer may deduct any debt that becomes wholly or partially worthless during the taxable_year sec_166 the term debt connotes a bona_fide debtor-creditor relationship that obligates the debtor to pay the creditor a fixed or determinable sum of money sec_1_166-1 income_tax regs capital contributions are not debt capital contributions are equity 800_f2d_625 6th cir affg tcmemo_1985_58 95_tc_257 a taxpayer must establish the validity of a debt before any portion of it may be deducted under sec_166 97_tc_579 whether a transfer creates a debt is a question of fact for which the taxpayer bears the burden_of_proof rule a 290_us_111 748_f2d_1365 9th cir revg tcmemo_1983_120 424_f2d_1330 9th cir 77_tc_582 74_tc_60 the key to this factual determination turns primarily on the taxpayer's actual intent as shown by the circumstances and condition of the transfer bauer v commissioner supra pincite8 a r lantz co v commissioner supra pincite in passing on this intent the court_of_appeals for the ninth circuit to which appeal in this case lies has considered factors these factors which are not equally significant and none of which is controlling by itself are the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce the payment of principal and interest participation in management as a result of the advances a status of the advances equal to or inferior to that of regular corporate creditors the intent of the parties the identity of interest between creditor and stockholder a thin or adequate capitalization the ability of the corporation to obtain loans from outside sources and the payment of interest only out of dividend money 827_f2d_1409 9th cir bauer v commissioner supra pincite a r lantz co v united_states supra pincite these factors help distinguish shareholders who transfer money to corporations in exchange for equity interests that are repayable based on the corporations' performance from creditors who transfer money to corporations in return for obligations that are payable regardless of the corporations' performance bauer v commissioner supra pincite a r lantz co v united_states supra pincite the above-mentioned factors focus primarily on ascertaining the intent of the parties to the transfer through their objective and subjective expressions bauer v commissioner supra pincite a r lantz co v united_states supra pincite4 61_tc_367 in passing on their intent we ask ourselves did they truly intend to create a debt was their intention consistent with the economic reality of creating a debtor-creditor relationship did the transferor reasonably expect to be repaid and would an unrelated lender have advanced money to the transferee in the same amount and on the same terms litton bus sys inc v commissioner supra pincite we look to the substance of the transfer rather than its form 293_us_465 hardman v united_states supra pincite we apply special scrutiny in cases such as this one where the transferor and transferee are related hardman v united_states supra pincite the mere fact that the transferor and the transferee are related however does not necessarily mean that any transfer between them lacks economic_substance id based on our careful review of the entire record and after evaluating each of the factors mentioned above we answer the four questions set forth immediately above in the affirmative the record points to the conclusion that the advances were loans from petitioner to kenilworth although the tangible documentation for the advances is less than complete we conclude from the record that petitioner and kenilworth intended to create a debtor-creditor relationship that their intent was consistent with the economic reality of creating a debtor-creditor relationship that petitioner wanted kenilworth to repay each advance timely and expeditiously that kenilworth intended to repay each advance in that manner and that an unrelated lender would have advanced funds to kenilworth in a fashion similar to that employed by petitioner before setting forth our analysis of the factors we pause briefly to state our view of the relevant witnesses with respect to mr roven and ms martin the two witnesses who testified on behalf of petitioner we find them to be credible in their testimony that the advances were intercompany loans whereas respondent would have us minimize their testimony and sustain her determination mainly because some of the formalities of debt were not present we refuse to do so we find that petitioner's claim to the deduction was strongly supported by their testimony see eg 58_tc_560 we also find that this claim is adequately supported by the factors our analysis of which is set forth below i name of certificate we look to the name of the certificate evidencing purported debt to determine the debt’s true label the issuance of a debt_instrument such as a promissory note points toward debt the issuance of an equity instrument such as a stock certificate points toward equity hardman v united_states supra pincite the mere fact that a taxpayer does not issue a formal debt_instrument to evidence a transfer of money will not preclude classifying that transfer as debt in such a case the court must consider all relevant evidence to determine whether the lack of a formal debt_instrument is inconsistent with the taxpayer's claim that the alleged debt is truly debt see 464_f2d_394 5th cir see also 97_tc_579 the court must also take into account the realities of the in addition to the testimony of mr roven and ms martin petitioner relies on the testimony of the c p a who was called by respondent although we have some reservations about the contents of the c p a 's work papers which are included in the record we find most of his testimony to be credible and persuasive business world 50_tc_536 kenilworth failed to issue a note to petitioner to evidence the advances as debt under the facts at hand however we do not consider this failure dispositive not only did kenilworth fail to issue petitioner a debt_instrument for the advances kenilworth did not issue petitioner an equity instrument moreover mr roven was the financial officer of both of these entities and he testified that the lack of a note stemmed from his belief that notes were not required to document the advances as debt petitioner and kenilworth were commonly controlled and petitioner recorded the advances as loans at or about the time of each advance in addition kenilworth had a history before the crash of repaying the advances timely and expeditiously loans between related entities are sometimes agreed upon informally without the formality of a note see 67_tc_694 in the instant setting we believe that petitioner's recording of the advances as loans supports its argument that the advances are debt and that kenilworth's failure to issue petitioner a formal instrument of debt is not inconsistent with petitioner's argument this factor favors classifying the advances as debt ii fixed maturity_date the presence of a fixed maturity_date points toward debt the absence of a fixed maturity_date usually points toward equity such an absence tends to show that repayment is more likely tied to the fortunes of a business hardman v united_states f 2d pincite american offshore inc v commissioner t c pincite the fact that a fixed maturity_date is absent from a case however does not necessarily mean that a purported debt is actually equity in such a case the court must ascertain whether the lack of a fixed maturity_date is explainable or otherwise negated by other evidence in the record see hardman v united_states supra pincite because petitioner did not issue notes to evidence the advances as debt we do not find a written maturity_date for the advances' repayment we find however that the advances were repayable on demand it is also relevant that kenilworth had a prior history of borrowing money from petitioner for short periods of time and of repaying timely these debts estate of mixon v united_states supra pincite the same is true with respect to the fact that petitioner demanded that kenilworth repay petitioner all debts including the advances due it after the crash such a demand for repayment is evidence of a debtor-creditor relationship 23_fsupp_130 see also sattelmaier v commissioner tcmemo_1991_597 this factor is neutral and we give it no weight iii source of repayment repayment that is dependent upon corporate earnings points toward equity repayment that is not dependent on earnings points toward debt hardman v united_states supra pincite 800_f2d_625 6th cir affg tcmemo_1985_58 in re 742_f2d_1311 11th cir american offshore inc v commissioner supra pincite purported debt is usually equity when its repayment is directly dependent on the profits of the debtor's business 89_tc_816 respondent would have us rely primarily on kenilworth's balance sheets with particular emphasis on its retained earnings to conclude that kenilworth had a minimal net_worth on the relevant dates we refuse to do so kenilworth's balance sheets are based on historic cost and do not report current value we note however that kenilworth had a balance_sheet net_worth of dollar_figure at the beginning of its taxable_year and that its balance_sheet net_worth only fell to negative dollar_figure at the end of that year notwithstanding the fact that it lost at least dollar_figure million on the day of the crash contrary to respondent's assertion we do not believe this factor supports a finding of equity this factor is neutral and we give it no weight iv right to enforce payment of interest and principal a definite obligation to enforce the payment of principal and interest is evidence of debt hardman v united_states supra pincite american offshore inc v commissioner supra pincite the absence of security for the repayment of purported debt generally points toward equity roth steel tube co v commissioner supra pincite in re lane supra pincite we find that petitioner could enforce kenilworth's repayment of the advances although we do not also find that petitioner could enforce the payment of interest we give this fact little regard we believe that mr roven's credible testimony adequately explains the lack of an interest provision from which petitioner could seek enforcement we also are untroubled by the fact that petitioner did not receive any type of security for the advances mr roven testified that he did not require security because kenilworth and petitioner were commonly owned moreover kenilworth had a solid history of repaying petitioner timely and expeditiously we do not believe that the absence of security under the facts at hand precludes a finding of debt on this factor this factor is neutral and we give it no weight v participation and management if a transferor's right to participate in the management of the transferee corporation increases as a result of the transfer of funds then the transferor may be a shareholder of the transferee rather than its creditor a transferor's ability to participate in the transferee's management may increase through greater voting rights or a greater ownership_interest hardman v united_states supra pincite estate of mixon v united_states f 2d pincite 376_f2d_623 9th cir revg tcmemo_1965_314 american offshore inc v commissioner supra pincite we find no evidence in the record to suggest that petitioner's right to participate in kenilworth's management increased as a result of the advances we find it unlikely however that such an increase could have occurred given the fact that petitioner had no ownership_interest in kenilworth and that mr roven controlled both entities this factor favors classifying the advances as debt vi subordination subordination of purported debt to the claims of other creditors points towards equity hardman v united_states supra pincite roth steel tube co v commissioner supra pincite 730_f2d_634 11th cir affg tcmemo_1982_314 the fact that an obligation to repay is subordinate to claims of other creditors however does not necessarily mean that the purported debt is really equity this is especially true when the advance is given a superior status to the claims of shareholders estate of mixon v united_states supra pincite the record contains no persuasive evidence on the order of priority of petitioner's debts to kenilworth vis-a-vis the latter's other creditors we note however that petitioner did receive the lion's share of the proceeds from kenilworth's sale of its real_estate following the crash which suggests that petitioner held a claim to repayment that was greater than kenilworth's other creditors and to that of its shareholders this factor is neutral and we give it no weight vii intent of the parties we analyze all factors to decipher petitioner's and kenilworth's true intent concerning whether the advances are debt or equity hardman v united_states f 2d pincite although their objective expression of intent is important we do not consider it to be the most important factor and do not give it special weight a r lantz co v united_states f 2d pincite we view petitioner and kenilworth's objective expression of intent as merely one factor to consider in passing on whether they actually intended that the advances be debt id petitioner's witnesses testified unequivocally that the advances were meant to be loans we found their testimony to be credible and persuasive and we do not believe that the lack of a promissory note or other formal indicia of debt deprives their testimony of probative value under the facts herein hardman v we also find no merit in respondent's allegation that continued united_states supra pincite see also 823_f2d_1310 9th cir affg 83_tc_381 220_f2d_171 5th cir this factor favors classifying the advances as debt viii capitalization thin or inadequate capitalization points toward equity hardman v united_states supra pincite the same is true with respect to advances which are made to a corporation with an excessive debt to equity ratio roth steel tube co v commissioner f 2d pincite the ratio_of_debt_to_equity is measured by comparing the corporation's total liabilities to its stockholders' equity stockholders' equity equals the corporation's assets minus its liabilities bauer v commissioner f 2d pincite the record does not allow us to measure with any precision the ratio of kenilworth's debt versus its equity on each of the relevant dates we also do not know with certainty the ratio of debt versus equity that is commonplace in a business such as kenilworth's ordinarily we count any gap in the record against the taxpayer ie the party with the burden_of_proof see rule a in the setting of this case however we do not continued petitioner and kenilworth classified the advances as loans when they prepared their income_tax returns because they wanted to transfer losses between themselves believe that the small gap in the record as it pertains to this factor counts against petitioner petitioner frequently and regularly advanced funds throughout the subject years to or on behalf of kenilworth and petitioner has supplied the court with reams of documents relating to these advances we could sift through these documents and arrive at fair estimations of the debt to equity ratio on many of the relevant dates we refuse to do so however because we do not believe that these estimations would be meaningful enough to cause this factor to lean in one direction or the other this factor is neutral and we give it no weight ix identity of interest advances made by stockholders in proportion to their respective stock ownership point towards equity a sharply disproportionate ratio between a stockholder’s ownership percentage and the corporation's debt to that stockholder generally points toward debt roth steel tube co v commissioner supra pincite estate of mixon v united_states supra pincite american offshore inc v commissioner supra pincite petitioner did not have a direct stock interest in kenilworth thus the advances from petitioner to kenilworth bore no relationship to a stockholding that petitioner had in kenilworth respondent argues that the advances were actually contributions to kenilworth's capital that were considered made by its shareholders ie mr roven and his children according to respondent the fact that kenilworth and petitioner were related leads to a presumption that the advances were constructive dividends to mr roven from petitioner followed by his constructive contribution to the capital of kenilworth which is in part a gift to his children we are not persuaded by respondent's argument and the facts of this case do not support it this factor favors classifying the advances as debt x payment of interest out of dividend money the presence of a fixed rate of interest and actual interest payments points toward debt the absence of interest payments in accordance with the terms of a debt_instrument points toward equity 97_tc_579 the advances were repayable without interest in the normal setting this fact would indicate that the advances were equity mr roven testified however that he did not believe that he had to pay interest on the advances for them to be debt we believe that mr roven's credible testimony adequately explains the lack of interest payments in the setting of this case given the additional fact that petitioner and kenilworth intended for all of the advances to be short-term loans we do not believe that the lack of interest payments supports a finding of equity in this case this factor is neutral and we give it no weight xi inability to obtain financing the question of whether a purported debtor could have obtained comparable financing is relevant in measuring the economic reality of a transfer estate of mixon v united_states f 2d pincite evidence that the purported debtor could have obtained loans from outside sources points toward debt evidence that the taxpayer could not obtain loans from independent sources points toward equity calumet indus inc subs v commissioner t c pincite we look to whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arms- length transaction see litton bus sys inc v commissioner t c pincite the record contains no persuasive evidence on whether kenilworth could have obtained financing from an unrelated party at the relevant times kenilworth's history of making repayments to petitioner however is a fact that we believe any reasonable creditor would look favorably upon in deciding whether to loan money to kenilworth the same is true with respect to kenilworth's increased earnings from its taxable_year to its taxable_year see bauer v commissioner supra pincite0 this factor favors classifying the advances as debt xii conclusion many of the factors favor classifying the advances as debt and none of the factors supports a classification as equity we conclude that the advances are debt worthlessness respondent disallowed petitioner's deduction for a dollar_figure million bad_debt stating in the notice_of_deficiency that petitioner had not established that the deduction qualified under sec_162 or sec_165 respondent argues in her brief that the court should sustain her disallowance because petitioner has not proven that kenilworth became insolvent during the year of the deduction or petitioner was without a reasonable_prospect_of_recovery during that year petitioner argues that it should be allowed the dollar_figure million deduction primarily because it guaranteed the debt of kenilworth and it petitioner was forced to transfer these funds to the brokerage firms to satisfy this guarantee taxpayers may currently deduct the amount of any debt that becomes worthless during a given year see sec_166 a loss sustained by a guarantor unable to recover from the debtor is a loss from a bad_debt 352_us_82 99_tc_482 affd without published opinion 33_f3d_62 10th cir 52_tc_140 affd 424_f2d_1368 9th cir see also foretravel inc v commissioner tcmemo_1995_494 as the court explained in putnam the reality of the situation is that the debt is an asset of full value in the creditor's hands because backed by the guaranty the debtor is usually not able to reimburse the guarantor and in such cases that value is lost at the instant that the guarantor pays the creditor but that this instant is also the instant when the guarantor acquires the debt cannot obscure the fact that the debt becomes worthless in his hands putman v commissioner supra pincite whether a debt is worthless is a factual determination on which the taxpayer bears the burden_of_proof estate of mann v united_states 731_f2d_267 5th cir crown v commissioner t c pincite this ordinarily entails proof of identifiable events that establish that the debt will not be paid in the future estate of mann v united_states supra pincite a taxpayer's subjective opinion that a debt is uncollectible standing alone is not sufficient evidence that the debt is worthless 50_tc_813 affd per curiam by an unreported order 9th cir rather taxpayers must arrive at a conclusion of worthlessness through the exercise of sound business judgment basing their judgment upon as complete information as is reasonably obtainable 54_tc_239 although evidence demonstrating that the debtor is insolvent points to a conclusion that a debt is worthless see 12_tc_1184 insolvency does not establish conclusively that a debt is worthless 59_tc_195 consideration must be given to the debtor's potential for improving its financial position 53_tc_491 affd 467_f2d_47 9th cir based on our review of the record we hold that at least dollar_figure million of the advances was worthless as of the close of petitioner's taxable_year see 371_f2d_842 see also baldwin v commissioner tcmemo_1993_433 moffat v commissioner tcmemo_1965_183 affd 373_f2d_844 3d cir the record leads us to conclude that kenilworth was insolvent at the end of petitioner's taxable_year and that the cause of kenilworth's insolvency was the crash which was sudden and unexpected it was reasonable for the board on behalf of petitioner to conclude that kenilworth was unable to pay any of this dollar_figure million in the future the board arrived at its conclusion of worthlessness through the exercise of sound business judgment the board considered all of the pertinent information that was reasonably obtainable at the time including kenilworth's potential for improving its financial position and it consulted petitioner's advisers including petitioner's independent certified public account we hold for petitioner on this issue additions to tax respondent also determined additions to tax for negligence under sec_6653 and b for and sec_6653 for asserting that petitioner's underpayment of income taxes in each year was due to negligence or intentional disregard of rules or regulations for the respective years sec_6653 and sec_6653 impose an addition_to_tax equal to percent of the underpayment if any part of the underpayment is due to negligence for petitioner's taxable_year sec_6653 imposes an addition_to_tax equal to percent of the interest payable on the amount of the underpayment that is due to negligence with respect to all of these additions to tax negligence includes a lack of due care or a failure to do what a reasonable and ordinary prudent person would do under the circumstances 85_tc_934 petitioner bears the burden of proving that respondent's determination of negligence is erroneous rule a 58_tc_757 following our review of the record and in light of the persuasive testimony of mr roven and ms martin we hold that petitioner is not liable for any of the additions to tax determined by respondent we believe that petitioner through its management acted as a reasonable and prudent person would this holding applies to the additions to tax as they relate to both the determinations at issue and the determinations that were conceded by petitioner have acted under the circumstances herein it is also relevant that petitioner's and tax returns were prepared by the c p a who was knowledgeable about the business and operation of all of the entities herein in reaching all of our holdings herein we have considered each argument made by respondent for contrary holdings and to the extent not mentioned above find them to be irrelevant or without merit to reflect the foregoing under rule decision will be entered
